Citation Nr: 1227565	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  04-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to a service-connected acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral lower extremity swelling.

3.  Entitlement to service connection for joint aches in the shoulders, knees, and ankles.

4.  Entitlement to service connection for joint aches in the wrists.

5.  Entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1962 to May 1970.  He also served on active duty in the United States Army from November 1990 to June 1991.  Finally, he served on various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Service connection for headaches, for depression, for posttraumatic stress disorder (PTSD), for tinea capitis and xerosis, for swelling of the lower extremities, and for joint aches was denied therein.  The Veteran appealed each of these determinations.  

In September 2010, the Board combined and recharacterized the depression and PTSD service connection issues on appeal into a single issue of service connection for an acquired psychiatric disorder to include PTSD, depression, and generalized anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The benefit sought was granted.  The service connection issues regarding headaches, for a skin disorder to include tinea capitis and xerosis, for bilateral lower extremity swelling, and for joint aches were remanded for additional development.  

This development was completed or at least substantially completed with respect to a skin disorder.  As a result, service connection for tinea pedis (claimed as tinea capitis and xerosis) was granted and an initial noncompensable evaluation assigned by the Appeals Management Center (AMC) in a February 2012 rating decision.  The benefit sought for a skin disorder was granted, in other words.  This issue accordingly no longer is on appeal.  

The aforementioned development also was completed or at least substantially completed with respect to headaches, and bilateral lower extremity swelling.  It further partially was completed or at least substantially completed with respect to joint aches.  Specifically, the additional development directed was completed or at least substantially completed for the shoulders, knees, and ankles but not for the wrists.  The issue of joint aches therefore has been split into two issues of joint aches in the shoulders, knees, and ankles and joint aches in the wrists.

With respect to headaches, bilateral lower extremity swelling, and joint aches in the shoulders, knees, and ankles, the denial of service connection was continued by the AMC.  Adjudication by the Board may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

Service connection for joint aches in the wrists is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  The issue of entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder, which further is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, has been added to this matter for the limited purpose given therein.

The issues of whether new and material evidence has been received to reopen entitlement to service connection for hypertension and entitlement to service connection for a low back disorder have been raised by the Veteran's representative in a March 2012 Written Brief Presentation.  Yet they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), which in this case is the RO whether directly or via the AMC.  The Board therefore does not have jurisdiction over them.  Accordingly, they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's headaches are in any manner related to his service or to his service-connected acquired psychiatric disorder.

2.  The Veteran's bilateral lower extremity swelling does not constitute a disability for the purpose of VA regulations that may be service-connected.

3.  The weight of the evidence does not show that the Veteran's joint aches in his shoulders, knees, and ankles are in any manner related to his service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for headaches are not met.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.310, 3.317 (2011).

2.  Service connection cannot be established for bilateral lower extremity swelling.  38 U.S.C.A. §§ 101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.317 (2011).

3.  The criteria for establishing service connection for joint aches in the shoulders, knees, and ankles are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1117, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.102, 3.303, 3.307, 3.309, 3.317 (2011).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Notice usually must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.  However, there is no error in failing to provide prior notice when it was not required at the time of the initial AOJ decision.  Id.  A content complying notice and proper subsequent VA process instead must be provided.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

The Veteran was notified via letter dated in October 2002 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements except the later required disability evaluation and effective date elements (Dingess was not decided until 2006).  It also predated the initial adjudication by the AOJ/RO in September 2003.  Nothing more was required with respect to the addressed elements.  It follows that the January 2004 letter readdressing them went above and beyond what was required.

Notification of the disability rating and effective date elements was provided immediately after the requirement arose to do so.  Indeed, such was done in a letter dated in March 2006.  Proper VA process subsequently was achieved by way of supplemental statements of the case (SSOCs) dated in June 2007, July 2009, and January 2012.  Even if this were not the case, there is no prejudice to the Veteran in the timing he received notice of the aforementioned elements.  No disability rating or effective date indeed will be assigned since service connection is denied herein.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records, service personnel records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records (which contain many duplicate VA and private treatment records) have been obtained and associated with the claims file or "eFolder."  This occurred through VA's efforts, him submitting them on his own behalf, or both.  Updated VA treatment records and the SSA records were obtained in compliance with the Board's September 2010 remand.  

VA attempted to obtain the Veteran's records from Columbus Air Force Base, but received a response in January 2003 that there were no such records at that facility.  As such, the duty to assist was discharged.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (collectively setting forth that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency but will end its efforts if it concludes that they do not exist or that further efforts to obtain them would be futile, with such a conclusion being permissible when the Federal department or agency advises that they do not exist or does not have them).  The Veteran was notified of this via letter dated in May 2003.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Acknowledgement is given to the Veteran's assertion in a statement dated in July 2007 that VA failed to assist him in obtaining his records.  Specifically, he asserts being advised that VA did not request records from private facility M.M. or from Columbus Air Force Base as well as being told that his service treatment records were unattainable.  Each of these assertions is disproved.  Records from M.M. are included among those identified private treatment records associated with the claims file.  They were obtained as a result of VA's direct request for them as well as indirectly through VA's request for SSA records.  As set forth above, VA made an ultimately unsuccessful attempt to obtain records from Columbus Air Force Base as well as advised the Veteran of such.  He initially was advised that service treatment records covering his second period of active duty service were not available.  However, these records were obtained at least as of the July 2009 SSOC.  He was advised therein of this fact.

A VA general medical examination was afforded to the Veteran in February 2003.  In November 2010, he underwent VA neurological disorders and joints examinations.  The claims file was reviewed by the former examiner.  There is no explicit indication that the claims file was reviewed by the examiner who conducted both latter examinations despite the Board's direction in this regard in the September 2010 remand.  However, it is readily apparent that the claims file was reviewed.  The request for examination indeed includes a notation that the "claims file [was] being sent for review by examiner."  The examiner further indicated review of and referenced records, particularly specific service treatment records, contained in the claims file.  

In addition, both examiners interviewed the Veteran about his relevant history and symptoms, performed a pertinent physical assessment, and undertook appropriate diagnostic testing.  All questions necessary to render the determinations made herein thus were answered.  The examinations accordingly are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Acknowledgement is given to the arguments of the Veteran's representative in the March 2012 Written Brief Presentation that the November 2010 examination is inadequate.  First, the representative pointed out that the examination did not include consideration of the statutory and regulatory provisions concerning service connection for Persian Gulf Veterans as directed in the Board's remand.  This is conceded.  Explained below, however, is that such consideration is unnecessary.  Second, the representative pointed out that the examination did not include consideration of the Veteran's service duties as a military policeman.  That these duties were not identified therein is conceded.  Yet the claims file, to include the Veteran's DD-214 denoting that he was a military policeman, was reviewed.  Some consideration of his duties in this position as well as his other positions accordingly took place.

It is significant that neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Thus, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been met, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

The Veteran contends that his headaches, bilateral lower extremity swelling, and joint aches in the shoulders, knees, and ankles started during his service and have continued ever since.  Specifically, he contends that he first began having headaches during his first period of active duty service in the United States Air Force.  He alternatively contends that he first began having headaches during his second period of active duty service in the United States Army.  The Veteran contends that his legs and feet first started swelling during his second period of active duty service.  He notes that he subsequently was diagnosed with hypertension.  The Veteran finally contends that he was treated for joint aches during his first period of active duty service.  In the alternative, he contends that he was ordered to quarters for a week after twisting his left knee during service in 1982 as well as that he went to sick call after he began having left shoulder pain during his second period of active duty service.

At the outset, the Board notes that a "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  "Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  It also includes any period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  

The effect of the distinction between active duty versus ACTDUTRA and INACTDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACTDUTRA and/or INACTDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  This case involves a Veteran because, although presumably periods of ACTDUTRA as well as INACTDUTRA were completed, two periods of active duty service also were completed.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.

To establish direct service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a disease is presumed to have been incurred in or aggravated by service even when there is no record of the disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  


First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of a chronic disease must be taken into consideration even if the aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. § 3.307(d).

Special service connection rules exist for Persian Gulf Veterans, as noted in the Board's November 2010 remand.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  These Veterans must manifest objective indications of a qualifying chronic disability either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree within the presumptive period after such service.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1); 76 Fed. Reg. 81834 (Dec. 29, 2011).  

Objective indications include headaches, joint and muscle pain, as well as cardiovascular signs or symptoms.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  A qualifying chronic disability includes an undiagnosed illness, a medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders), and a diagnosed illness that VA determines via regulation warrants a presumption of service connection (to date, there are none).  38 U.S.C.A. § 1117(a)(2).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  Like with presumptive service connection and unlike with direct service connection, there is no nexus requirement.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Service personnel records document that the Veteran was an inventory management specialist for the United States Air Force and a military policeman as well as a senior supply/service sergeant for the United States Army.  His last DD-214 documents that he served in Southwest Asia from January to May 1991.

Service treatment records for the Veteran's period of active duty in the United States Air Force reveal the following.  The Veteran denied frequent or severe headaches, swollen or painful joints, arthritis, painful or "trick" shoulder, and "trick" or locked knee upon examination in July 1962.  Clinical evaluation of his neurological system, upper extremities, and lower extremities was normal at that time.  In August 1966, the Veteran complained of left frontal headaches for the previous month.  X-rays of his skull were normal.  His complaints included headache in August 1968 or 1969.  Upper respiratory infection was diagnosed.  In March 1969, the Veteran complained of right shoulder pain after moving furniture.  Strain was diagnosed.  He similarly complained of right shoulder pain after heavy lifting in October 1969.  X-rays were normal.  Right shoulder strain was diagnosed.  In December 1969, the Veteran complained of a headache.  He reported frequent or severe headache upon examination that month but denied swollen or painful joints, arthritis, painful or "trick" shoulder, and "trick" or locked knee.  Clinical evaluation of his neurological system, upper extremities, and lower extremities was normal at that time.  However, frequent headaches due to unknown cause with no complications or sequelae were referenced.  In February 1970, the Veteran complained of a headache.  He did not feel that his headache was of a significant type.  

Service treatment records for the Veteran's period of active duty in the United States Army reflect that he denied frequent or severe headache, swollen or painful joints, arthritis, painful or "trick" shoulder, and "trick" or locked knee in July and November 1990.  He denied each of the aforementioned with the exception of swollen or painful joints in April 1991.  A right elbow problem was noted in this regard.  Clinical evaluation of the Veteran's neurological system, upper extremities, and lower extremities was normal in July 1990.  No neurological system abnormalities were upon clinical evaluation in April 1991.  The upper and lower extremities were normal at that time.  In May 1991, the Veteran denied having swelling of body parts on his Southwest Asia demobilization evaluation.

Service treatment records from the Veteran's periods of ACTDUTRA and INACTDUTRA in the United States Army National Guard document the following.  The Veteran denied frequent or severe headache, swollen or painful joints, arthritis, painful or "trick" shoulder, and "trick" or locked knee upon examination in October 1973, July 1982, May 1986, March 1995, and October 2000.  Clinical evaluation of his neurological system, upper extremities, and lower extremities was normal at these times as well as in June 1978.  In July 1990, the Veteran did not know whether or not he had arthritis.  Reference was made to an April 2000 work accident in which the Veteran was hit by a roll of paper.  In June 2001, the Veteran reported left leg swelling.  Edema was found.  It was noted that the Veteran should undertake efforts to decrease his blood pressure.

VA and private treatment records contain general diagnoses such as musculoskeletal pains, multiple joint pain, arthritis, degenerative arthritis, multiple site arthritis, and osteoarthrosis.

A February 2000 private treatment record includes a headache for the previous three weeks as one of the Veteran's complaints.  Upper respiratory infection and tracheobronchitis were among the diagnoses made.

Subsequent private treatment records dated in 2000, to include those obtained from the SSA, reveal the following.  No extremity edema was found in April following the Veteran's work accident.  It was noted that he sustained an abrasion to his right lower leg during this accident.  In May, the Veteran complained of swelling in his legs and ankles.  Edema of the ankles and feet was found, but no swelling of the extremities also was found that month.  The Veteran also began complaining in May of left shoulder pain since his work accident.  No extremity edema was found in June.  Bursitis of the left shoulder was diagnosed in July.  August X-rays showed mild acromioclavicular narrowing but otherwise were normal.  A diagnosis was made of left shoulder bicipital tendinitis.  

In a September 2000 SSA private treatment record, the Veteran complained of and was diagnosed with right knee pain and swelling.  X-rays were negative.  Gouty arthritis was noted as a possibility given the Veteran's past history of it.

2001 private treatment records generally reflect that the Veteran continued to complaint of right shoulder pain.  These records further reflect the following specifics.  In April, no edema was found in the Veteran's extremities.  He reported in May having strained his right shoulder in a non-work fall in April.  X-rays showed an oblique distal third fracture of the clavicle with minimal displacement.  In August, the Veteran complained of multiple joint pain to include of the shoulders.  He reported another fall at work resulting in injuries to his right shoulder and left knee.  X-rays showed no new fractures.  Right shoulder contusion and left knee contusion were diagnosed.  Bursitis of the right shoulder was diagnosed in October.

The Veteran reported to the SSA in November 2001 that he has frequent headaches.  He also reported that he sprained his right shoulder due to his August 2011 fall at work.

Early 2002 private treatment records document the following.  The Veteran complained of bilateral shoulder pain in January and left leg pain in February.  In April, he indicated that his 2000 work accident involved a roller striking him on the right shoulder and posterior aspect of the upper body, him falling and striking his left side on the floor, and finally the rolling pinning him to the floor.  

In April 2002, the Veteran reported to SSA that he broke his right clavicle in the work fall during which he also injured his left knee.

Slight headache was among the Veteran's complaints as shown in June 2002 private treatment records.  Diagnoses of sinusitis and uncontrolled blood pressure were rendered.  There was no sign of extremity edema.

Also in June 2002, a VA treatment records document the Veteran's report that he broke his right clavicle in his April 2000 work accident as well as his report of a frontal headache that day.  He indicated that he used to get headaches, which he attributed to hot climate, during his deployment to Southwest Asia.  He also indicated that he started getting headaches occasionally/a few times per week three months after he got back from there.  Finally, he indicated he was told by his doctor that this was attributable to war stress since "some other people had similar symptoms."  Chronic headache was diagnosed.  

The SSA determined in July 2002 that the Veteran was disabled beginning in April 2000.  The primary diagnosis causing his disability was listed as peripheral neuropathy, while the secondary diagnosis was listed as migraine.

An August 2002 VA treatment record sets forth that the Veteran's frontal headache had improved.  At VA Agent Orange examination that same month, the Veteran complained of aching all over.  Edema was found in his legs.  Chronic pain in the shoulders and legs was referenced at a VA vocational rehabilitation evaluation dated in October 2002.  

The persistence of musculoskeletal leg complaints was noted in a December 2002 private treatment record.

At the February 2003 VA general medical examination, the Veteran reported that he experiences headaches about every week and that they had been diagnosed as migraines.  Neurological assessment revealed no abnormalities.  History of headaches was diagnosed.  With respect to his joints, the Veteran reported aches in his knees and ankles as well as that his legs and feet swell.  Orthopedic assessment was normal with the exception of decreased range of motion in the knees and ankles.  X-rays of the knees and ankles were normal.  Diagnoses of bilateral knee strain and bilateral ankle sprain/strain were made.

As set forth in a June 2003 private treatment record, there was no extremity edema.

A headache for the previous two days was among the Veteran's denoted complaints in a September 2003 VA treatment record.  

The Veteran complaint of right shoulder pain is contained in an April 2004 private treatment record.

VA treatment records dated in April 2004, September 2005, and May 2006 include a finding that there was no extremity edema.  A January 2007 VA treatment record reflects the Veteran's denial of joint pain or swelling as well as of headaches.

B.F., the Veteran's sister, and L.J., the Veteran's longtime acquaintance, indicated in statements dated in May 2007 that the Veteran had headaches and that his feet would swell after he came back from serving for the Air Force in the Philippines and Vietnam.  B.F. also indicated that the Veteran currently has headaches.  L.J. also indicated that the Veteran's ankles and feet swelled during his service in the Persian Gulf.

The Veteran's denial of headaches is reflected in April 2009, June 2009, January 2010, and July 2010 VA treatment records.  June 2009 and January 2010 VA treatment records further reveal a finding of no extremity edema.  The same finding was made during a January 2010 VA Agent Orange examination.  Joints assessment was normal at this examination.  Neurological assessment was normal with no neurological deficits found.  Osteoarthritis of the knees was diagnosed.  A July 2010 VA treatment record contains a finding of edema in the right ankle.

At the November 2010 VA neurological disorders examination, the Veteran reported experiencing headaches two to three times per week.  He further reported migraines two to three times per month.  Neurological examination was normal.  Computerized tomography (CT) scanning of his head showed an intact skull, focal chronic stage infarct within the right lateral cerebellar hemisphere, and mild patchy small vessel ischemic changes within the bilateral cerebral white matter.  Headaches were diagnosed.  It was opined by the examiner, a medical professional, that these headaches are less likely as not caused by or a result of the Veteran's service.  Noted in this regard was that they are nonspecific in type, that there was no consistent pattern for them, that based on the records they are only intermittent, and that records indicate that some of them may have been related to elevated blood pressure on one occasion and upper respiratory infection on another.

The Veteran reported left shoulder, left knee, and bilateral ankle pain including flare-ups, stiffness, weakness, decreased speed of motion, giving way, and locking episodes at the November 2010 VA joints examination.  He also reported left knee buckling and bilateral ankle swelling.  Upon assessment, tenderness was found in the left shoulder, left knee, and ankles.  Each knee also manifest crepitus, and the ankles manifest edema.  Range of motion was decreased bilaterally in the shoulders, knees, and ankles.  X-rays showed early degenerative changes in the left shoulder, abnormalities consistent with early degenerative changes in the left knee, and swelling without underlying acute bony abnormality in both ankles.  Degenerative joint disease (DJD) of the left shoulder and of the left knee was diagnosed along with bilateral ankle swelling.  It was opined by the examiner that each are less likely as not caused by or a result of the Veteran's service.  Noted in this regard was that his service treatment records were negative for complaint, treatment, or diagnoses concerning his left shoulder or knee.  Also noted was that his bilateral ankle edema has been attributed to uncontrolled blood pressure which has not been related to his service.

A March 2011 VA treatment record reveals that the Veteran denied headaches.  It additionally reveals that no extremity pedal edema was found.

An internet article entitled "PTSD and Physical Health" was submitted by the Veteran's representative attached to the March 2012 Written Brief Presentation.  This article described how people with PTSD often experience a number of physical health problems.  Arthritis, pain, and heart-related problems and disease were set forth in this regard.

Given the above, the Board finds that service connection is not warranted for headaches, for bilateral lower extremity swelling, or for joint aches in the shoulders, knees, and ankles.  All necessary requirements for establishing entitlement to this benefit with respect to each of these issues are not met.  

It is undisputed that the Veteran's service from November 1990 to June 1991 was during the Persian Gulf era.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (both defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law).  It also is undisputed that his service during this time included service in the Southwest Asia theater of operations.  While the precise location of his service was not pinpointed, his DD-214 covering this period specifically indicates service in Southwest Asia.

Further, it is undisputed that the Veteran has received many diagnoses related to headaches, bilateral lower extremity swelling, and joint aches in his shoulders, knees, and ankles.  He indeed has been diagnosed with headaches.  Migraines also appear to have been diagnosed.  With respect to lower extremity swelling, bilateral ankle swelling has been diagnosed.  Bursitis and contusion of the right shoulder have been diagnosed.  Diagnoses of bursitis, bicipital tendinitis, and DJD have been made for the left shoulder.  Pain with swelling, osteoarthritis, and strain has been diagnosed regarding the right knee.  With respect to the left knee, DJD, osteoarthritis, strain, and contusion have been diagnosed.  Sprain/strain has been diagnosed for both the right ankle and the left ankle.

Headache and pain of the joints and muscles are objective indications of a qualifying chronic disability.  Yet it follows that there cannot be an undiagnosed illness related to headaches or the right or left shoulder, knee, or ankle with the aforementioned diagnoses of record.  Swelling is not an objective indication of a qualifying chronic disability.  It follows that, even if the aforementioned diagnosis of record had not been made, there would not be an undiagnosed illness as it pertains to bilateral lower extremity swelling.  There also is no medically unexplained chronic multi symptom illness at issue.  At no point have the Veteran's headaches, bilateral lower extremity swelling, or joint aches of the shoulders, knees, and ankles been deemed simply one of many symptoms of a medically unexplained chronic illness such as chronic fatigue syndrome, fibromyalgia, or any functional gastrointestinal disorder.  The existence of such an illness has not even been suggested.  Accordingly, the special service connection rules for Persian Gulf Veterans are inapplicable.

Consideration next is given to whether the aforementioned diagnoses constitute a disability.  A symptom is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  Indeed, symptom is defined as "evidence of disease."  See Merriam-Webster's Collegiate Dictionary, 1267 (11th ed. 2003); see also Dorland's Illustrated Medical Dictionary, 1843 (31st ed. 2007).  "Pain alone ... does not in and of itself constitute a disability," for example, absent "a diagnosed or identifiable underlying disease or injury."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds in Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Swelling/edema and contusion similarly are symptom rather than a disability in and of itself.  See Evans v. Brown, 9 Vet. App. 273 (1996) (defining edema as the presence of abnormally large amounts of fluid in the intercellular tissue spaces of the body); see also Dorland's at 418 (defining contusion, or bruise, as an injury of a part without a break in the skin and with a subcutaneous hemorrhage).  The Veteran's diagnoses of bilateral ankle swelling, right shoulder contusion, left knee contusion, and right knee pain with swelling thus do not signify a disability.  

With respect to bilateral ankle swelling, the following additionally is noted.  Swelling/edema was found in the Veteran's lower extremities on several occasions but also no found on several other occasions.  The swelling/edema therefore has been intermittent.  This is not surprising since it has been opined that the diagnosed bilateral ankle swelling is attributable to uncontrolled blood pressure.  Such swelling and other lower extremity swelling will be taken into account when entitlement to service connection for hypertension is considered as a result of the referral of this issue herein.

Another central component of a disability is that it is chronic or lasting in nature.  Disability indeed is "defined by the federal government" as the "inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to last or has lasted for a continuous period of not less than 12 months."  Dorland's at 533.  Many of the Veteran's diagnoses do not signify a chronic or lasting condition.  It is common knowledge that sprains and strains are temporary, for example.  See id. at 1,782, 1,803 (defining sprain as a joint injury in which some of the fibers of a supporting ligament are ruptured but the continuity of the ligament remains intact and strain as an overstretching or overexertion of some part of the musculature).  Bursitis and tendinitis also are temporary.  Bursitis is "an inflammation of the lining of the bursa, which is a sac made up of synovial tissue, the same tissue that lines joints."  68 Fed. Reg. 7008-09 (February 11, 2003).  Tendinitis, also known as tenosynovitis, likewise is "an inflammation of the tendon and tendon sheath."  Id.  Thus, under the circumstances of this case the Veteran's varying diagnoses of acute right and left ankle sprain/strain, right and left knee strain, right and left shoulder bursitis, and left shoulder bicipital tendinitis do not signify a chronic disability within the meaning of VA regulations.  

That leaves the diagnoses of headaches and potentially migraines, DJD of the left shoulder and left knee, and osteoarthritis of the right knee and the left knee.  None of these are symptoms and each is chronic.  Indeed, the Veteran's headaches/migraines have been characterized as chronic.  DJD and osteoarthritis are chronic by nature.  DJD is a synonym for osteoarthritis.  Greyzck v. West, 12 Vet. App. 288 (1999).  It is defined as "degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Giglio v. Derwinski, 2 Vet. App. 560 (1992).  

Diagnoses must be supported by the evidence to be worth any probative value.  "A layperson is competent to diagnosis of a condition when (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Conditions such as flat feet, certain skin ailments, tinnitus, and varicose veins are examples of conditions a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  The Veteran is a layperson because there is no indication that he possesses medical knowledge and/or training.  He is competent as a layperson to diagnose at least headaches and maybe migraines because, like flat feet, tinnitus, and the rest of the conditions set forth above, they are readily recognizable even without medical expertise.  CT scanning additionally was performed to support the diagnoses of headaches and possibly migraines.

Regarding DJD and osteoarthritis, many similar conditions with similar symptoms exist.  A layperson's thus is not competent to identify DJD or osteoarthritis because such is not readily recognizable.   Indeed, it is common knowledge that such a diagnosis usually is made based on X-rays following complaints of symptoms such as pain. See Dorland's at 1365 (noting that osteoarthritis is characterized by symptoms such as pain and stiffness).  X-rays confirmation exists for the Veteran's left shoulder and left knee.  Yet there is no such X-ray confirmation for his right knee.  The diagnosis of osteoarthritis at least with respect to the right knee accordingly is unfounded. In addition to there being no X-rays showing right knee DJD or osteoarthritis, the Veteran has not recently complained of right knee pain or stiffness.  He indeed had the opportunity to do so but did not at the November 2010 VA joints examination.

A disability finally is current when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The diagnosis of headaches and an apparent diagnosis of migraines have been made since the Veteran submitted his claim in June 2002.  The diagnoses of DJD of the left shoulder and left knee as well as osteoarthritis of the left knee also have been made since then.

In sum, the preponderance of the evidence shows current disabilities of headaches, DJD of the left shoulder, and DJD/osteoarthritis of the left knee.  The preponderance of the evidence does not show any current disability concerning bilateral lower extremity swelling or joint aches in the right shoulder, right knee, or either ankle.  The benefit of the doubt rule thus is not applicable in this regard.  Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for bilateral lower extremity swelling and joint aches of the right shoulder, right knee, and ankles accordingly is denied on this basis.  It is unnecessary to proceed by considering whether the other requirements for establishing this benefit under all applicable theories are met since doing so would not alter this determination.

This case is one of incurrence of an injury or disease during service rather than aggravation of a preexisting injury or disease during service as it pertains to headaches, the left shoulder, and the left knee.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  Here, no headache or joint problem to include of the left shoulder or knee was noted upon examination near the time the Veteran commenced his first period of active duty service.  

Service treatment records for the Veteran's first period of active duty reveal a few instances concerning headaches but are silent with respect to any left shoulder or left knee problem.  The in-service incurrence only of headaches therefore is established with respect to this period of service.  However, the Veteran has indicated experiencing both a left shoulder and a left knee problem therein.  Service treatment records for the Veteran's second period of active duty service are negative for instances concerning headaches, the left shoulder, or the left knee.  However, he has indicated experiencing headaches and a left shoulder problem therein.  Service treatment records for the Veteran's periods of ACTDUTRA and INACTDUTRA are negative for instances concerning headaches, the left shoulder, or the left knee.  However, he has indicated experiencing a left knee problem, particularly a twisting injury, at some point therein.

The Veteran is competent to assert that he had headaches during his second period of active duty service because they would have been experienced by him.  Layno, 6. Vet. App. at 465.  He also is credible in this regard to the extent they are a common malady that most individuals have at one point or another.  See Buchanan, 451 F.3d at 1331; Pond, 12 Vet. App. at 341; Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  As set forth above, the contemporaneous medical evidence does not corroborate him.  The Veteran further has a self-interest in gaining financially.  If his assertion that he had headaches during his second period of active duty service is found to be both competent and credible, it is more likely that service connection will be granted.  Such a grant potentially could result in his receipt of VA compensation benefits.  

Yet it is facially plausible that the Veteran or any other individual would experience headaches whether due to hot climate, as he contends, or otherwise.  This is not inconsistent with the other evidence.  It is acknowledged that many individuals do not seek treatment for common health issues such as headaches when they are minor.  That the Veteran's service treatment records for his second period of active duty service are negative for headaches therefore is not troubling.  Similarly, that he denied frequent or severe headaches near the time of his separation from his second period of active duty service is not troubling.  Such a denial leaves open the possibility of isolated headaches that are not considered severe.  

For the same reason as above, the Veteran is competent to assert that he had a left shoulder problem during both of his periods of active duty service and that he had a left knee problem during his first period of active duty service as well as sometime during his ACTDUTRA and INACTDUTRA periods of service.  Layno, 6. Vet. App. at 465.  He is not credible in this regard, however, unlike above.  See Buchanan, 451 F.3d at 1331; Pond, 12 Vet. App. at 341; Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  It is facially plausible that a serviceman engaged in supply and military police duties like the Veteran would experience a left shoulder problem and a left knee problem.  See 38 U.S.C.A. § 1154(a) (due consideration is to be given to the places, types, and circumstances of service).  Yet this is the only factor in his favor.  

The contemporaneous medical evidence does not corroborate the Veteran, as set forth above.  It indeed is inconsistent with his assertions of a left shoulder and left knee problem during any period of service.  He made a few complaints about various joints, but never about his left shoulder or left knee.  More importantly, he denied swollen or painful joints, painful or "trick" shoulder, and "trick" or locked knee near the time of his separation from his first period of active duty service, consistently during his ACTDUTRA and INACTDUTRA periods of service, and near the time of his separation from his second period of active duty service.  He also consistently denied arthritis with the exception, in the middle of his time serving, that he once was unsure whether or not he had this disease.  These denials from the Veteran, which encompass denials concerning the left shoulder and left knee, do not leave open the possibility of such in-service problems.  Of note in this regard is that they are not modified by any adjectives whereas the denial concerning headaches discussed above was modified by the adjectives frequent and severe.  

Significantly greater weight is placed on the Veteran's denials of in-service left shoulder and left knee problems as reflected in his service treatment records than his current assertions of such in-service problems since the denials were simultaneous with service instead of several years thereafter like the assertions.  See Curry v. Brown, 7 Vet. App. 59 (1994) (finding no error with the Board's conclusion that contemporaneous evidence had greater probative value than history as reported by the Veteran).  His self-interest in gaining financially further cannot be ignored as it was given the other factors at play regarding headaches.  If his assertion that he had a left shoulder or left knee problem during any period of service is found to be both competent and credible, it is more likely that service connection will be granted.  Such a grant potentially could result in his receipt of VA compensation benefits.  

In sum, the in-service incurrence of occasional headaches is conceded for the Veteran's second period of active duty service in addition to his first such period of service.  The in-service incurrence of a left shoulder problem has not been established for any period of the Veteran's service.  The same is true with respect to the in-service incurrence of a left knee problem.

Neither chronicity nor continuity of symptomatology has been established for headaches, the left shoulder, or the left knee.  Post-service, the Veteran has characterized headaches were characterized as frequent near the time of his separation from his first period of active duty service.  This arguably suggests that they were chronic.  Yet to the extent that it does, chronicity legitimately may be questioned.  The aforementioned service period spanned almost eight years.  He complained of headaches only four times.  Each of these complaints concededly was within the last four years of the eight year span, with three of the four complaints within the last two years.  Even so, the rate of occurrence is not high.  Chronicity is not shown with respect to the second period of active duty service since no complaints of headaches were made therein.  It is reiterated that the denial of frequent or severe headache near the time of his separation from this service period leaves open the possibility of headaches but only isolated ones.

The Veteran competently (for the same reason as above) has reported headaches following his first period of active duty service as well as his second period of active duty service.  A family member and acquaintance also have done so.  Their reports are competent because they would have been and are capable of observing the Veteran manifest symptoms of headaches.  Layno, 6. Vet. App. at 465.  Both the Veteran, his family member, and his acquaintance also are credible notwithstanding the lack of contemporaneous medical evidence because no reason is found to doubt them.  See Buchanan, 451 F.3d at 1331; Pond, 12 Vet. App. at 341; Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  It indeed is common knowledge that the vast majority of individuals, if not all individuals, experience headaches at least on occasion.  

Yet headaches at a frequency arising to the level of continuous (a rate greater than just the occasional headache most if not all individuals experience) do not exist following either the Veteran's first period of active duty service or his second period of active duty service.  He is competent and credible in denying headaches for the same reasons as he is competent and credible in reporting them.  There are numerous denials of record.  

Several such denials were made by the Veteran in between his periods of active duty service.  No headaches were documented in the medical evidence during this timeframe.  It is unlikely that this would be the case if the Veteran was manifesting headaches with a significant amount of regularity.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (holding that a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  No medical evidence exists concerning approximately the first decade following the Veteran's second period of active duty service.  Several denials were made by him beginning around the second decade following his second period of active duty service.  A roughly equal number of headaches were documented in the medical evidence during this timeframe.  Thus, it was determined upon VA examination that they are only intermittent.  With continuous headaches, a far greater number of reported headaches than denials indeed would be expected.  Id.  This is especially true given that the Veteran reported headaches at a frequency of one per week in 2003 and two to three per week in 2010.  

It thus appears that, though competent, the Veteran is not credible in reporting the frequency of his manifested headaches within the last decade.  See Buchanan, 451 F.3d at 1331; Pond, 12 Vet. App. at 341; Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  Simply put, his report in this regard is inconsistent with the other evidence even taking into account that many individuals do not seek treatment for headaches if they are minor.  It is reiterated that continuous headaches are suggestive of headaches that do not fall within the category of minor for which documentation in the medical evidence would be expected.  See Buczynski, 24 Vet. App. at 221.

Left shoulder and left knee chronicity and continuity of symptomatology cannot exist since the above finding was that no problem of these body parts occurred during any period of the Veteran's service.  The timeline regarding his left shoulder and knee problems further supports the lack of continuity of symptomatology.  There is no documentation of any such problems between the Veteran's periods of active duty service.  There also is no documentation of any such problems by June 1992.  The chronic disease of arthritis severe enough to at least be compensable within one year of the Veteran's separation from his second and final period of active duty service thus is not found.  

In fact, the first post-service evidence of treatment for any problem, whether arthritis or otherwise, specific to the left shoulder (as opposed to a general diagnosis) was not until May 2000.  The first post-service evidence of treatment for any problem, whether arthritis or otherwise, specific to the left knee was not until August 2001.  This respectively equates to almost nine years and over 10 years following the Veteran's separation from his second period of active duty service in June 1991 without treatment.  Continuity of treatment, as opposed to symptoms, is not required.  Savage, 10 Vet. App. at 488.  However, a prolonged period without such treatment is a factor that tends to weight against service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Onset during service indeed is highly unlikely with a sizeable gap between active duty service and post-service treatment.  

At least some of the Veteran's periods of ACTDUTRA and INACTDUTRA service were more recent than his second period of active duty service.  Yet presumptive service connection for the chronic disease of arthritis is not available with respect to these periods of service.  Additionally, the above finding that neither a left shoulder problem nor a left knee problem was incurred during ACTDUTRA or INACTDUTRA service is reiterated.

Even if in-service left shoulder and knee problems as well as continuity of headaches, left shoulder symptoms, or left knee symptoms had been established, a link between the Veteran's in-service headaches and his current headaches, between his in-service left shoulder problems and current left shoulder DJD, or between his in-service left knee problems and his current left knee DJD/osteoarthritis has not.  The only etiology opinions of record about the current headaches, left shoulder DJD, and left knee DJD/osteoarthritis from a medical professional are negative.  Specifically, it was opined upon VA examination that the Veteran's current headaches, left shoulder DJD, and left knee DJD/osteoarthritis are less likely as not caused by or a result of his service.  Both periods of service were considered in rendering this opinion.  Continuity of headaches, left shoulder symptoms, and left knee symptoms also was considered.  With respect specifically to the Veteran's headaches, no consistent pattern indicative of such continuity was found.  

Although not mentioned by the medical profession in providing the negative etiology opinions, the Board finds the Veteran's work accident and subsequent falls extremely significant with respect to his left shoulder DJD and left knee DJD/osteoarthritis.  Numerous joint problems thereafter were reported by him.  His work accident and subsequent falls are extremely significant as they pertain to the left knee.  The Veteran inconsistently recounted some of the details about this accident and these falls.  Yet the left knee is referenced consistently enough to conclude that an injury was sustained to this body part during at least the accident or one of the falls.  

Acknowledgement is given to the fact that the Veteran believes his current headaches are related to those he experienced during one or both of his periods of active duty service.  Acknowledgement also is given to the fact that the Veteran believes his current left shoulder DJD and left knee DJD/osteoarthritis are related to the left shoulder and knee problems he experienced during one or both of his periods of active duty service.  These beliefs are sometimes sufficient to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d at 1313.  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The question of whether there exists a service etiology in this case is medical in nature, however.  Of note in this regard are the complexities of the neurological and musculoskeletal systems, the numerous potential causes of headaches and DJD/osteoarthritis, the two periods of active duty service separated by approximately two decades, and the number of years that have passed since each of these periods of active duty service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer the aforementioned question.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that there exists a respective relationship between the headaches and left shoulder and knee problems he experienced in either or both of his periods of active duty service and his current headaches, left shoulder DJD, and left knee DJD/osteoarthritis.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Turning to 38 C.F.R. § 3.303(d), discussed above was that the Veteran's current headaches, left shoulder DJD, and left knee DJD/osteoarthritis were diagnosed after his separation from his second period of active duty service.  Yet the above discussion also makes clear that the evidence does not establish that his current headaches (as opposed to simply some headaches), left shoulder DJD, and left knee DJD/osteoarthritis were incurred during either this period of service or his first period of active duty service.

All that remains is consideration of the Veteran's acquired psychiatric disorder as it relates to his current headaches, left shoulder DJD, and left knee DJD/osteoarthritis.  The Veteran has recounted being told that by a physician that his headaches are attributable to war stress.  This is interpreted as an argument for secondary service connection.  As noted above, the Veteran is service-connected for an acquired psychiatric disorder that encompasses PTSD.  Stress, whether most appropriately characterized as war stress or simply as stress related to service to include in a war zone, therefore is conceded.  However, it has not been established that a consequence of PTSD is getting headaches.  The internet article indeed did not list headaches among the physical health problems associated with PTSD.  Even if "some other people" get headaches as a result of stress to include PTSD, as the Veteran maintains his physician told him, their experiences are not determinative.  Only the particular facts and circumstances of the Veteran are of import.  A few of his headaches were determined to be the result of physical health problems such as high blood pressure or respiratory illnesses.  His headaches otherwise have been determined to be nonspecific in type.  They are not shown to result from stress or tension, in other words.  

The aforementioned internet article, although noting that arthritis and pain are associated with PTSD, does not go so far as to state that PTSD causes arthritis and pain.  Even if it did go that far, secondary service connection is not warranted.  Discussed above was that pain is a symptom rather than a disability for which service connection can be granted.  Any left shoulder or knee pain experienced by the Veteran attributable to his service-connected acquired psychiatric disorder rather than simply to his DJD/osteoarthritis (it is reiterated from above that pain is a characteristic thereof) further is accounted for in the evaluation assigned for this disorder.  For arthritis, of note is that at no point has it been determined that the Veteran's left shoulder DJD or left knee DJD/osteoarthritis was proximately caused by or is proximately aggravated by his service-connected acquired psychiatric disorder.  It indeed seems implausible that a psychiatric disorder could cause or aggravate (actually rather than just psychosomatically) DJD/osteoarthritis given that the definition set forth above for this condition was purely physical in nature.

The preponderance of the evidence, in sum, is against the Veteran's entitlement to service connection for headaches, joint aches particularly in the left shoulder, and joint aches particularly in the left knee under all pertinent theories of entitlement.  Accordingly, the benefit of the doubt is inapplicable and these benefits are denied.


ORDER

Service connection for headaches is denied.

Service connection for bilateral lower extremity swelling is denied.

Service connection for joint aches in the shoulders, knees, and ankles is denied.


REMAND

The issues of entitlement to service connection for joint aches in the wrists as well as entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

I.  Remand Noncompliance and Medical Examination(s) and Opinion(s)

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall, 11 Vet. App. 268.  

Post-service treatment records document the Veteran's complaints of aches/pains, tingling, numbness, and weakness beginning in his wrists.  January 2001 Electromyography revealed right median neuropathy.  Bilateral carpal tunnel syndrome was diagnosed in February 2001.  In April 2002, the right median neuropathy was noted to be "not traumatic in etiology (i.e., it is not related to the roller pin accident).  Nonetheless, the most likely explanation is job-related."

The Veteran complained about aches in his wrists and a corresponding inability to use his hands in addition to knee and ankle symptoms (as discussed above) at the February 2003 VA general medical examination.  Decreased range of motion was found upon orthopedic assessment.  X-rays were normal.  Bilateral wrist strain was diagnosed.  

In its September 2010 remand, the Board noted the following regulations and caselaw regarding VA examinations and opinions.  Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In contrast, an examination is inadequate and must be returned when it does not contain sufficient detail to decide a claim on appeal.  Hayes v. Brown, 9 Vet. App. 67 (1996); 38 C.F.R. § 4.2.

The Board then highlighted that no opinions as to whether or not there exists a service etiology as to the conditions which had been diagnosed were contained in the February 2003 VA general medical examination or in the VA and private treatment records dated thereafter.  Next, it was noted that adequate adjudication cannot occur without such opinions.  Action in the form of another appropriate VA medical examination regarding any joint aches found to be present complete with service etiology opinion regarding each joint disorder/disability diagnosed therefore was directed.  Consideration of the special service connection rules for Persian Gulf Veterans also was required as directed in light of the lack of diagnoses at the time.

As discussed above, the Veteran complained about his shoulders, knees, and ankles at the November 2010 VA joints examination.  These body parts were assessed and sufficiently opined upon with respect to service etiology.  The Veteran did not complain about his wrists.  This body part was not assessed.  

It is clear from the above that there was neither full nor even substantial compliance with the Board's September 2010 remand orders.  See Dyment, 13 Vet. App. at 141; aff'd, Dyment, 287 F.3d at 1377.  The action directed generally referenced only an examination for any joint aches found to be present, a service etiology opinion for each joint disorder/disability diagnosed, and consideration of the special service connection rules for Persian Gulf Veterans.  Yet as a whole, the remand made clear that service etiology opinions were needed following examination for the wrists, knees, and ankles as well as for any other joint aches for which a diagnosis was made (like the shoulders).  The remand also made clear that consideration of the Persian Gulf Veterans special service connection rules was needed for any joint ache for which there was no diagnosis.  The November 2010 VA joints examination did not include assessment of the Veteran's wrists as it did of his knees and ankles.  It therefore did not include an service etiology opinion or opinions, whether including consideration of the special service connection rules for Persian Gulf Veterans or otherwise, about his wrists as it did sufficiently about his knees and ankles.

Another medical examination complete with service etiology opinion thus is necessary with respect to the Veteran's wrists.  Indeed, the Board is prohibited from rendering its own opinion on a medical question such as etiology.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Arrangements for medical examinations and opinions can only be made on remand.  

One final point is notable with respect to the service etiology opinion directed herein.  As discussed above, consideration of the special service connection rules for Persian Gulf Veterans is required only if no diagnosis is made.  A current disability under McClain exists with respect to the Veteran's wrists for at least the initial period on appeal because the diagnoses concerning this body part were made then.  It follows that the Persian Gulf Veterans special service connection rules do not apply during this period.  Yet the possibility exists that there is current disability for the later period on appeal.  If so, analysis is necessary on whether the Veteran's joint aches/pain in his wrists equate(s) to objective indications of a qualifying chronic disability such as an undiagnosed illness or a medically unexplained chronic multi symptom illness during this period.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

II.  Appellate Processing

A Notice of Disagreement (NOD) is a written communication from a Veteran or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201; see also 38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 Vet. App. 371 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1); see also 38 C.F.R. § 19.29.  The Board shall remand for issuance of the SOC if it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

In October 2010, the AMC issued a rating decision implementing the Board's grant of service connection for an acquired psychiatric disorder.  An initial evaluation of 10 percent was assigned therein.  Pertinent evidence not considered in this rating decision thereafter was associated with the claims file.  The AMC issued another rating decision in February 2012 confirming and continuing the previously assigned 10 percent initial evaluation.  

The Veteran's representative asserted in the aforementioned March 2012 Written Brief Presentation that the evaluation for the Veteran's acquired psychiatric disorder is not reflective of its severity as shown by the pertinent evidence.  Further development in this regard was requested.  Each of the definitional requirements for a NOD therefore have been met by the March 2012 Written Brief Presentation.  No SOC concerning the issue of entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder has been prepared to date, however.  A remand is necessary so that this task may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and "eFolder" and undertake any development indicated.  This shall include attempting to obtain and associate with the claims file or "eFolder" pertinent updated VA treatment records regarding the Veteran.  This also shall include attempting to obtain and associate with the claims file of "eFolder," after securing any necessary authorization, pertinent private records not already of record identified by him during the course of this remand.

2.  After completion of the above development, provide the Veteran and his representative with a SOC regarding the issue of entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disorder.  In addition to containing the information required by 38 U.S.C.A. § 7105(d)(1) and 38 C.F.R. § 19.29, it must include notification that this issue shall be returned to the Board if, and only if, a timely substantive appeal is filed.  Include a copy of the SOC in the claims file or "eFolder."

3.  Also after completion of the development in paragraph 1, arrange for the Veteran to undergo an appropriate VA examination addressing his wrists.  The claims file and any pertinent information from the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant history and symptoms, to include information on onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to whether or not the Veteran now has any condition of either or both wrists.  If no such condition is diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's manifested joint aches/pain equate(s) to an objective indication of a qualifying chronic disability such as an undiagnosed illness or a medically unexplained chronic multi symptom illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Regardless of whether or not a diagnosis is made (as conditions previously have been diagnosed), the examiner finally shall opine with respect to each of the Veteran's wrists as to whether it is at least as likely as not that any current disorder:  (a) is related to the Veteran's service, to include his duties as a military policeman, or (b) if arthritis, manifested within one year from the Veteran's separation from either of his periods of active duty service and, if so, to what degree/severity; or is otherwise related to service if the arthritis is not manifest within one year of separation.

A complete explanation/rationale shall be provided for all opinions rendered.  This shall include specific comment on the relevant medical and lay evidence of record.  If an opinion cannot be provided without speculation, the examiner shall provide a complete explanation/ rationale for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render a non-speculative opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  A copy of this report shall be included in the claims file or "eFolder."

4.  Lastly, readjudicate the issue of entitlement to service connection for joint aches in the wrists.  If this benefit sought is not granted, the Veteran and his representative shall be provided with a SSOC and afforded a reasonable opportunity to respond.  Include a copy of the SSOC in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


